NUMBER 13-19-00173-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

KENNETH WHITLEY,                                                            Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 24th District Court
                         of Refugio County, Texas.



                        MEMORANDUM OPINION
   Before Chief Justice Contreras and Justices Longoria and Perkes
              Memorandum Opinion by Justice Longoria

      Appellant Kenneth Whitley appeals from his conviction for (1) unauthorized use of

a vehicle, a state jail felony, see TEX. PENAL CODE ANN. § 31.07, and (2) evading arrest or

detention in a vehicle, a third-degree felony. See id. § 38.04(b)(2)(A). By two issues,
Whitley contends that the trial court erred by: (1) excluding expert testimony, and (2) sua

sponte submitting a special issue to the jury at sentencing. We affirm.

                                             I.      BACKGROUND

          Whitley was charged by indictment for: unauthorized use of a motor vehicle (count

one), see id. § 31.07; criminal mischief (count two), see id. § 28.03(a); evading arrest or

detention with a vehicle (count three), see id. § 38.04(b)(2)(A); and aggravated assault

against a public servant (count four). See id. § 22.02(b)(2). Prior to trial, the State dropped

count two, criminal mischief, and proceeded on counts one, three, and four.

          On the morning of April 4, 2018, Deputy Hugo Rosas with the Refugio County

Sheriff’s Office was on duty when he witnessed a maroon Kia Sorento drive by his patrol

vehicle. Deputy Rosas testified that he noticed that the vehicle’s driver “tensed up” and

that made Deputy Rosas suspicious. He continued to monitor the vehicle and the driver,

and he ran the license plate number through his dispatch. Dispatch reported that the

vehicle had been reported stolen, causing Deputy Rosas to contact Lieutenant Jeffrey

Raymond 1, of the Refugio County Sheriff’s Office, for backup.

          Lieutenant Raymond joined Deputy Rosas, following from behind. At that time,

Deputy Rosas did not believe it was safe to stop the vehicle because it was not in a

controlled environment, but rather it was near schools and businesses. Deputy Rosas

also contacted Chief Martin DeLeon of the Woodsboro Police Department to notify him of

the situation, as they were headed in the direction of Woodsboro and may need

assistance. Deputy James Longoria, of the Refugio County Sheriff’s Office, was

positioned in town in preparation for the stop.


          1   At the time of the incident, Lieutenant Raymond was a Sergeant with the Refugio County Sheriff’s
Office.

                                                        2
      As Deputy Rosas followed the vehicle, he noted that the driver was carefully driving

to avoid breaking any traffic laws. When the vehicle made a right turn, Lieutenant

Raymond advised Deputy Rosas to stop the vehicle. At that point, Deputy Rosas

activated his overhead lights. The vehicle did not stop, but instead began speeding and

Deputy Rosas activated his siren and advised dispatch that he was in pursuit of the

vehicle. Deputy Rosas testified that the vehicle approached one hundred miles per hour,

on a street where the speed limit was thirty miles per hour. While Deputy Rosas was in

pursuit, the vehicle traveled down a dead-end road, lost control briefly, then regained

control and crashed through a gate onto private property. When the vehicle appeared to

be coming to a stop, Deputy Rosas stopped and began to get out of his patrol vehicle;

the vehicle then “took off” again around the private property. Deputy Longoria was

positioned to stop the vehicle and the vehicle crashed directly into Deputy Longoria’s

patrol unit. The vehicle then attempted to pull away from the crash when Lieutenant

Raymond pinned the vehicle from behind and Deputy Rosas pinned the vehicle on the

passenger side. The driver of the vehicle was removed and identified as Whitley.

      The jury returned a verdict of guilty as to unauthorized use of a motor vehicle and

evading arrest or detention with a vehicle, and not guilty as to aggravated assault against

a public servant. Both convictions were enhanced, and Whitley was sentenced to the

Texas Department of Criminal Justice—Institutional Division for eighteen years for count

one and for seventy-five years for count three, with the sentences to run concurrently.

The jury also found that Whitley used or exhibited a deadly weapon during the

commission of the offense, to wit: a motor vehicle.

      This appeal followed.



                                            3
                              II.    EVIDENCE OF MENTAL STATE

         By his first issue, Whitley argues that the trial court erred when it excluded

testimony from Kollette Tolbert, a licensed professional counselor, regarding Whitley’s

mental health diagnosis. Specifically, Whitley argues that the testimony of Tolbert was

relevant “in order to negate the specific intent to commit certain offenses, including

evading arrest….”

A.       Standard of Review and Applicable Law

         We review the trial court’s decision to exclude evidence of mental illness for an

abuse of discretion. Jackson v. State, 160 S.W.3d 568, 575 (Tex. Crim. App. 2005). “An

abuse of discretion is shown only when the trial court’s ruling lies outside the ‘zone of

reasonable disagreement.’” Hernandez v. State, 438 S.W.3d 876, 878 (Tex. App—

Texarkana 2014, pet. ref’d) (quoting Montgomery v. State, 810 S.W.2d 372, 391 (Tex.

Crim. App. 1990) (op. on reh’g)).

         The trial court, in rendering its decision to exclude Tolbert’s testimony, aptly noted

that in Henry v. State, the court of appeals dissected the relevant holding in Jackson. 466
S.W.3d 294, 298 (Tex. App.—Texarkana 2015), aff’d, 509 S.W.3d 915 (Tex. Crim. App.

2016).

                “Texas does not recognize diminished capacity as an affirmative
         defense.” Rather, it is a “failure-of-proof defense in which the defendant
         claims that the State failed to prove that the defendant had the required
         state of mind at the time of the offense.” “As with the other elements of the
         offense, relevant evidence may be presented which the jury may consider
         to negate the mens rea element[,] . . . includ[ing] evidence of a defendant’s
         history of mental illness,” provided that the evidence is admissible under the
         Texas Rules of Evidence. However, as the Texas Court of Criminal Appeals
         stated in Jackson,

                [P]resenting evidence of mental illness does not then allow
                the defense to argue that the defendant is absolutely

                                               4
              incapable[,] i.e., does not have the capacity to intentionally or
              knowingly perform an act. There is simply no defense
              recognized by Texas law stating that, due to the defendant’s
              mental illness, he did not have the requisite mens rea at the
              time of the offense because he does not have the capacity, or
              is absolutely incapable of ever forming that frame of mind.

Henry, 466 S.W.3d 294, 298–99 (internal citations omitted).

B.     Analysis

       Here, as in Henry, Whitley argues that evidence of his mental illness diagnosis

was relevant as to whether he possessed the requisite mens rea and the trial court erred

by excluding it. The trial court held a “gatekeeper” hearing outside of the presence of the

jury in order to determine if Tolbert’s testimony was admissible. Tolbert testified that she

is a licensed professional counselor for the intake department at the Gulf Bend Center.

She explained that Whitley requested a diagnostic evaluation from the Gulf Bend Center,

and she performed Whitley’s diagnostic evaluation on January 25, 2019.

       In order to perform her diagnostic evaluation, Tolbert collects a “social history,

presenting problems with mental health, so what’s going on in the moment, educational

history, and work history, and trauma history.” She met with Whitley for two hours.

Subsequently, she reviewed Whitley’s records from his State hospitalization in April 2018.

Her provisional diagnosis of Whitley was that he has a “personality disorder, not otherwise

specified,” meaning that Whitley fell into two categories of personality disorders: antisocial

personality disorder and borderline personality disorder. Her findings also indicated that

Whitley suffered from a single episode of major depressive disorder and that he suffers

from post-traumatic stress disorder (PTSD) stemming from an alleged sexual assault

when previously incarcerated on another matter. Whitley reported to Tolbert that he was




                                              5
previously diagnosed with attention deficit hyperactivity disorder (ADHD), attention deficit

disorder (ADD), and obsessive-compulsive disorder (OCD).

       Tolbert testified that stealing a car would not be related to PTSD; however, his

decision to evade arrest or detention could be related to his fear of returning to prison.

Upon questioning by the trial court Tolbert stated that even with the diagnosed disorders,

Whitley would have been capable of forming the intent to run from the officers, and he

would have known that they were law enforcement.

       THE COURT:           Since you have added ADHD, ADD, and OCD, are any
                            of those diagnoses that you have rendered opinions on
                            as it relates to this defendant, when I use the words
                            mens rea, that’s a legal term, just like you have many
                            terms that cause us to try to understand what you’re
                            saying, mens rea means forming the intent. In other
                            words, if, for example, it’s a[n] evading detention, did
                            the person that was evading detention allegedly, have
                            the intent to run, knowing that it’s law enforcement? Do
                            you follow me? Whereas, lacking the mens rea would
                            say, well, his ADHD, his ADD, and his OCD prevented
                            him from knowing that they were police officers or that
                            he was running from police officers. Are you testifying
                            to anything as it relates to mens rea?

       THE WITNESS:         It wouldn’t have prevented him from knowing that they
                            were police officers.

       THE COURT:           Or to be intentionally evading them by going a hundred
                            miles an hour down a road?

       THE WITNESS:         I wasn’t in the vehicle. ADHD does cause impulsive
                            decisions, and so—but at some point he would have,
                            he would have realized what he was doing.

       THE COURT:           I am not interested in impulsive. I understand that’s
                            really more of he’s doing it.

       THE WITNESS:         Right.

       THE COURT:           What I am inquiring about is his state of mind. That’s
                            what mens rea is.

                                             6
       THE WITNESS:         He would have known they were cops and would have
                            known he was running from them.

The trial court excluded Tolbert’s testimony. Similarly, in Henry, it was determined that

the mental illness at issue was not involved in any of the events leading to the appellant’s

arrest. Id. at 299. While there, as here, the expert concluded that there could have been

poor judgment and lack of impulse control, it did not directly rebut his mens rea. See id.

“If evidence of a defendant’s mental illness does not directly rebut a defendant’s culpable

mens rea, a trial court is not required to admit it.” Id. (citing Mays v. State, 318 S.W.3d
368, 382 (Tex. Crim. App. 2010)).

       Whitley argues that the trial court misinterpreted the admissibility issue as a

diminished capacity argument and focused solely on whether Whitley had knowledge of

what he was doing, not intent. Whitley attempts to distinguish the facts of Henry by stating

that in Henry the defense was attempting to introduce an affirmative defense of

diminished capacity, but Whitley goes on to acknowledge that the defense in Henry

“further requested a defense based largely upon defendant’s mental state without

mentioning diminished capacity.” Relying on Ruffin v. State, Whitley argues that evidence

relating to a history of mental illness is relevant and may be admissible to negate the

mens rea element. See 270 S.W.3d 586, 596 (Tex. Crim. App. 2008).

       Ruffin involved a defendant who was suffering from severe depression and a

psychotic break. Id. at 589–90. The evidence presented by expert testimony was that

Ruffin was delusional and paranoid at the time of his offense and he did not believe or

understand that he was shooting at law enforcement. Id. at 590. Here, in contrast, the

expert testimony Whitley sought to present to the jury stated the opposite; Whitley knew



                                             7
that he was running from police officers and leading them on a high speed chase, and

even if his motive was to avoid going back to jail because of his PTSD, his intent was to

get away from known law enforcement. Accordingly, as in Henry, we cannot conclude

that the trial court erred in excluding Tolbert’s testimony during the guilt/innocence phase

of Whitley’s trial. See Henry, 466 S.W.3d at 299–300.

        Whitley’s first issue is overruled.

                                 III.   PUNISHMENT CHARGE

     By his second issue, Whitley argues that the trial court erred at sentencing by sua

sponte submitting a special issue to the jury “which requested them to consider whether

[Whitley’s] evading involved use of a dangerous weapon,” which was not alleged in count

three of the indictment. The State notes that Whitley did not object to the charge of the

court on punishment, which included the special issue of a deadly weapon enhancement

to evading arrest or detention with a vehicle. Furthermore, the State contends that Whitley

was on notice of the special issue as it was contained in count four of the indictment,

which alleged that Whitley committed aggravated assault against a public servant, with

the use of a deadly weapon.

A.      Standard of Review and Applicable Law

        “[I]n each felony case . . . tried in a court of record, the judge shall, before the

argument begins, deliver to the jury . . . a written charge distinctly setting forth the law

applicable to the case . . . .” TEX. CODE CRIM. PROC. ANN. art. 36.14.

        When we review claims of jury charge error, we first decide whether there was

error in the charge. Ngo v. State, 175 S.W.3d 738, 743 (Tex. Crim. App. 2005); Ferguson

v. State, 335 S.W.3d 676, 684 (Tex. App.—Houston [14th Dist.] 2011, no pet.). If there



                                              8
was error and appellant objected to the error at trial, then only “some harm” is necessary

to reverse the trial court’s judgment. See Almanza v. State, 686 S.W.2d 157, 171 (Tex.

Crim. App. 1985) (op. on reh’g). If, however, the appellant failed to object at trial—as

here—then the appellant will obtain a reversal “only if the error is so egregious and

created such harm that he ‘has not had a fair and impartial trial ‘—in short ‘egregious

harm.’” Id. Egregious harm is the type and degree of harm that affects the very basis of

the case, deprives the defendant of a valuable right, or vitally affects a defense theory.

Allen v. State, 253 S.W.3d 260, 264 (Tex. Crim. App. 2008).

       If a jury finds that a defendant used or exhibited a deadly weapon in the

commission of a felony offense, the trial court must include that finding in its judgment.

TEX. CODE CRIM. PROC. ANN. art. 42A.054(c); see id. art. 42A.054(b) (stating that a

defendant is not eligible for judge-ordered community supervision if there is an affirmative

deadly weapon finding); see also TEX. GOV’T CODE ANN. § 508.145 (restricting an inmate’s

eligibility for parole if the judgment of conviction contains an affirmative deadly weapon

finding). Polk v. State addressed the methods by which a statutorily required affirmative

finding of a deadly weapon may be made. 693 S.W.2d 391, 396 (Tex. Crim. App. 1985).

One of the methods authorized by the Court was the submission of a special issue during

the punishment phase of the trial:

              Where the jury is the trier of fact, the trial court may not properly enter
       that they have made an affirmative finding concerning the defendant’s use
       or exhibition of a deadly weapon or firearm during the commission of the
       offense unless:

              1) the deadly weapon or firearm has been specifically pled as such
                 (using the nomenclature “deadly weapon”) in the indictment
                 ([a]pplies where the verdict reads “guilty as charged in the
                 indictment”);



                                               9
               2) where not specifically pled in “1)” above as a deadly weapon or
                  firearm, the weapon pled is per se a deadly weapon or a firearm;
                  or,

               3) a special issue is submitted and answered affirmatively.

Id. (internal citations omitted).

       No inferences are required when the trial court submits a question to the jury as a

special issue in punishment: the trial court specifically asks the jury in the jury charge

whether a deadly weapon was used or exhibited during the commission of the offense by

the defendant or by a party to the offense, and the jury answers that question directly in

a separate verdict form. Duran v. State, 492 S.W.3d 741, 747 (Tex. Crim. App. 2016).

B.     Analysis

       Whitley argues that the special issue of a deadly weapon finding was introduced

for the first time as to the evading arrest or detention charge. Whitley specifically argues

that he did not receive adequate notice because the State did not allege use of a deadly

weapon specifically in the evading arrest or detention count.

       We disagree. The State notes,

       accused persons are only entitled to notice, in some form, that the use of a
       deadly weapon will be a fact issue at the time of trial. Ex parte Beck, 769
S.W.2d at 526. When the theories of prosecution contained in the counts
       are so interrelated as under the facts of this case, the election by the State
       to pursue one of the counts in preference to the other will not vitiate the
       notice given in the indictment in its original form. Grettenberg v. State, 790
S.W.2d 613, 614-15 (Tex. Crim. App. 1990).

“A pleading pointedly tendering the issue whether a given thing is a deadly weapon within

the meaning of [Texas Penal Code § 1.07(a)(11)] provides notice that, should evidence

raise it, the trial court is authorized to submit a special issue to the factfinder. Ex parte

Beck, 769 S.W.2d at 530 (emphasis in original).



                                             10
       Here, the indictment alleged, in count four, that Whitley committed aggravated

assault on a public servant with a deadly weapon, to wit: the vehicle. He was found not

guilty under this count, but due to this allegation, he was aware that the State was

considering the motor vehicle as a deadly weapon. Where, as here, the appellant

received some notice that the use of a deadly weapon will be a fact issue at the time of

trial, adequate notice has been given. See Grettenberg, 790 S.W.2d at 614–15 (holding

that defendant was sufficiently notified that State would be seeking a deadly weapon

finding even though the portion of the indictment containing the deadly weapon allegation

was voluntarily abandoned by the State). Therefore, the trial court did not err in including

the special issue of a deadly weapon finding in the punishment phase. Whitley’s second

issue is overruled.

                                    IV.    CONCLUSION

       The judgment of the trial court is affirmed.



                                                               NORA L. LONGORIA
                                                               Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
27th day of February, 2020.




                                            11